Case 5:19-cr-O0065-SLP Document 1 Filed 03/05/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FOR THE F| [ = [)

 

WESTERN DISTRICT OF OKLAHOMA MAR 05 2019
UNITED STATES OF AMERICA, omar cinco
) BY AAV. DEPUT
Plaintiff, )
) or ,
-VS- ) No. Ci ; a} [LP
)
JEFFREY SCOTT TERRY, ) Violations: 18 U.S.C. § 1347
) 18 U.S.C. § 982(a)(7)
Defendant. ) i 21 U.S.C. § 853(p) i
. 28 U.S.C. § 2461(c)
INDICTMENT

The Federal Grand Jury charges:

At all times relevant to this Indictment:

Introduction to Medicaid

I The Medicaid Program (“Medicaid”) was a cooperative federal and state
program that provided federal and state funds to pay for health care benefits for children
and other individuals whose household incomes were insufficient to meet the costs of
necessary medical expenses. Medicaid was administered federally by the Centers for
Medicare and Medicaid Services (“CMS”), a federal agency under the U.S. Department of
Health and Human Services (“HHS”). In the state of Oklahoma, Medicaid was
administered as “SoonerCare” by the Oklahoma Health Care Authority (“OHCA”), a state
governmental agency responsible for receiving, reviewing, and paying SoonerCare claims

submitted by approved health care providers. SoonerCare was jointly funded with state
Case 5:19-cr-O0065-SLP Document 1 Filed 03/05/19 Page 2 of 13

and federal funds. SoonerCare was a “health care benefit program” as defined by 18 U.S.C.
§ 24(b).

2. Individuals who qualified for Medicaid benefits were referred to as
SoonerCare “members.” Each member was assigned a unique member identification
number.

3. In order to be approved to receive SoonerCare reimbursement in Oklahoma,
a health care provider must have first entered into a Provider Agreement with the OHCA
and have received a provider number. Under the Provider Agreement, the health care
provider certified that all information submitted on claims would be accurate and complete,
assured that the OHCA’s requirements would be met, and assured compliance with all
applicable federal and state laws and regulations.

4. Among the specific medical services and products provided by SoonerCare
were reimbursements to pharmacies for the provision of prescription drugs. Generally,
SoonerCare covered these costs if, among other requirements, they were medically
necessary and ordered by a physician.

5. The OHCA paid approved pharmacy providers for drugs dispensed by way
of the claim process. Pharmacy providers submitted claims to the OHCA that included its
SoonerCare provider number, the identity of the prescribing physician, the name and
identification information of the SoonerCare member to whom the drug was dispensed, the

date the drug was dispensed, and the National Drug Code (“NDC”) for the specific drug
Case 5:19-cr-O0065-SLP Document1 Filed 03/05/19 Page 3 of 13

dispensed. Pharmacy providers could elect to submit claims for reimbursement
electronically either directly or through a billing company.

6. The amount of reimbursement that pharmacies received from the OHCA was
determined with reference to uniform rates for the NDC dispensed. Payments to a
pharmacy were deposited electronically by the State Treasurer into the bank account
designated by the pharmacy owner.

Introduction to Medicare

7. The Medicare Program (“Medicare”) was a federal health care benefit
program, affecting commerce, that provided federal funds to pay for health care benefits
for certain individuals, primarily those who were over the age of 65, the blind, and the
disabled. Medicare was administered by CMS. Medicare was a “health care benefit
program” as defined by 18 U.S.C. § 24(b).

8. Individuals who qualified for Medicare benefits were referred to as Medicare
“beneficiaries.” Each beneficiary was assigned a unique health insurance claim number.

9. Only individuals and entities that were officially approved to participate in
Medicare were permitted to submit claims to Medicare for reimbursement of the health
care benefits, items, and services they furnished to beneficiaries. In order to participate in
Medicare, health care providers were required to submit applications in which they agreed
to comply with all Medicare-related laws and regulations. If Medicare approved a

provider’s application, Medicare assigned the provider a unique National Provider
Case 5:19-cr-O0065-SLP Document1 Filed 03/05/19 Page 4 of 13

Identifier (“NPI”), which was used for the processing and payment of claims. Pharmacies
and other health care providers approved to participate in Medicare were referred to as
Medicare “providers.”

10. Medicare Part D subsidized the costs of prescription drugs for Medicare
beneficiaries if the drugs were medically necessary and dispensed upon a valid
prescription. Part D benefits were administered by private insurance plans that were
reimbursed by Medicare through CMS.

11. Beneficiaries could obtain Part D benefits in two different ways: they could
join a Prescription Drug Plan that covered only prescription drugs, or they could join a
Medicare Advantage Plan that covered both prescription drugs and medical services
(collectively referred to as “Medicare Part D plans”).

12. Typically, Medicare beneficiaries enrolled in a Medicare Part D plan would
fill their prescriptions at a pharmacy, utilizing their Medicare Part D plan coverage to pay
for the drugs. At the point of sale, the pharmacy would electronically submit or cause the
submission of the prescription information as a claim for reimbursement to the Medicare
Part D plan for payment under the beneficiary’s identification number. Payments to a
pharmacy were deposited electronically into a bank account designated by the pharmacy

owner.
Case 5:19-cr-O0065-SLP Document1 Filed 03/05/19 Page 5 of 13

The Defendant

13. JEFFREY SCOTT TERRY was a resident of the Western District of
Oklahoma. He lived and worked in Mangum, Oklahoma. He was a pharmacist licensed
in the state of Oklahoma.

14. On or about May 13, 2015, TERRY incorporated The Parents Investment
Corporation.

15. Onor about August 21, 2015, TERRY, on behalf of The Parents Investment
Corporation, doing business as Bratton Drug, entered into a Provider Agreement with the
OHCA as a pharmacy. Bratton Drug’s place of business was listed as 109 S. Oklahoma in
Mangum, Oklahoma. Under the SoonerCare Provider Agreement, Bratton Drug, a retail
pharmacy, received a SoonerCare provider number and was eligible to receive
reimbursements from the OHCA for providing prescription drugs and pharmaceutical
products to SoonerCare members.

16. Bratton Drug was an approved Medicare provider. Accordingly, TERRY
was permitted to submit claims to Medicare Part D plans for reimbursement of the drugs
that had been distributed and dispensed through Bratton Drug to patients who were
Medicare beneficiaries.

17. TERRY used a customizable pharmacy software product to operate Bratton
Drug. The software offered a means of sorting and tracking incoming prescriptions,

capturing and storing customer signatures and prescription histories, updating inventory
Case 5:19-cr-00065-SLP Document1 Filed 03/05/19 Page 6 of 13

records, communicating directly with drug wholesalers, printing prescription labels, and
submitting claims for payment to SoonerCare, Medicare, and other insurance companies.

18. Prescribers could issue or transmit prescriptions for their patients in four
formats: paper, telephone, facsimile, and electronic (“‘e-script”). When prescriptions were
presented to Bratton Drug for filling, TERRY or his employees would upload the
prescription information into the pharmacy software. Once the prescription information
was entered into the software and a pharmacist set out to fill the prescription, it generated
and printed a label for the pharmacist to place on the bottle for dispensing the prescribed
medication. The software recorded and tracked the customer name, prescribing physician,
prescription issue and fill dates, prescribed drug and strength (NDC), and dosing
instructions.

19. Generating and printing a prescription label immediately triggered a claim

submission for the drug to the customer’s insurance company, SoonerCare, or Medicare.

COUNTS 1-40
(Health Care Fraud, 18 U.S.C. § 1347)
20. The Federal Grand Jury re-alleges and incorporates by reference paragraphs
1 through 19 as though fully set forth herein.
The Scheme to Defraud
21. Beginning at least by August 25, 2015, and continuing through

approximately September 29, 2018, in the Western District of Oklahoma, TERRY devised
6
Case 5:19-cr-O0065-SLP Document 1 Filed 03/05/19 Page 7 of 13

a scheme and artifice to defraud SoonerCare and Medicare and to obtain money from
SoonerCare and Medicare by means of materially false and fraudulent pretenses,
representations, and promises, in connection with the delivery of and payment for health
care benefits, items, and services.

Purpose of the Scheme and Artifice

22. It was the purpose of the scheme and artifice for TERRY to unlawfully
enrich himself through the submission of false and fraudulent claims to SoonerCare and
Medicare for drugs that had not actually been prescribed and/or had not been dispensed to
patients.

Manner and Means of the Scheme to Defraud

23. It was part of the scheme and artifice to defraud that TERRY entered
prescriptions into the pharmacy software for drugs that had not actually been prescribed by
health care providers to their patients and/or that TERRY did not intend to dispense and
never, in fact, dispensed to the patients.

24. When TERRY entered the false and fraudulent prescriptions into the
pharmacy software, the program generated a prescription label. This action, in turn, caused
immediate false claim submissions to SoonerCare and Medicare.

25. Relying on TERRY’s fraudulent claims, SoonerCare reimbursed TERRY,
through Bratton Drug, for drugs that were never prescribed and/or dispensed to SoonerCare

members, in the approximate amount of $338,481.81, for dispense dates from on or about
Case 5:19-cr-O0065-SLP Document1 Filed 03/05/19 Page 8 of 13

February 8, 2016, through on or about September 29, 2018.

26. Relying on TERRY’s fraudulent claims, Medicare reimbursed TERRY,
through Bratton Drug, for drugs that were never prescribed and/or dispensed to Medicare
beneficiaries, in the approximate amount of $753,334.13, for dispense dates from on or
about August 25, 2015, through on or about September 13, 2018.

Executions of the Scheme and Artifice

27. On or about the dates specified as to each count below, in the Western

District of Oklahoma,

JEFFREY SCOTT TERRY

 

 

knowingly and willfully executed and attempted to execute the above-described scheme
and artifice to defraud SoonerCare and Medicare, health care benefit programs affecting
commerce, as defined in Title 18, United States Code, Section 24(b), and to obtain money
from SoonerCare and Medicare by means of materially false and fraudulent pretenses,
representations, and promises, all in connection with the delivery of and payment for health
care benefits, items, and services. In particular, TERRY, through Bratton Drug, submitted
and caused to be submitted the following false and fraudulent claims for reimbursement to
SoonerCare and Medicare on or about the dates listed below, when in truth and in fact, as
TERRY knew, the claims were for drugs that had not been prescribed and/or had not been

dispensed to the named customer:
Case 5:19-cr-O0065-SLP Document 1 Filed 03/05/19 Page 9 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient / Purported Claim Program
Count Program Prescriber Drug Date Loss
1 P.B., K.M. RESTASIS §/2/2018 $1,545.16
Medicare
2 MB., MK. HUMIRA PEN 1/5/2018 | $5,064.21
Medicare
3 Mea B.W. RESTASIS 7/12/2017 | $1,452.24
edicare
4 TC., KM. RESTASIS 8/14/2017 | $1,422.16
Medicare
AC., TIAGABINE
5 Medicare A.H. HYDROCHLORIDE 2/15/2016 | $1,807.22
6 DC., D.H. METFORMIN HCL ER |} 12/13/2016 | $9,003.55
Medicare
7 C.C., KM. RESTASIS 3/24/2018 | $1,573.70
Medicare
8 TLC.,, ASS. RESTASIS 2/19/2018 | $1,414.55
Medicare
9 RD., KM. RESTASIS 9/2/2018 | $1,569.05
Medicare
10 TE., K.M. RESTASIS 6/5/2017 $1,422.13
Medicare
11 GF., S.1. ADVAIR DISKUS 5/14/2018 | $1,186.85
Medicare
12 SF, S.1. ADVAIR DISKUS 9/13/2018 | $1,563.45
Medicare
13 C.G., DS. INVEGA SUSTENNA | 3/28/2018 | $1,617.93
SoonerCare
14 V.G., KM. RESTASIS 1/20/2017 | $1,422.13
Medicare
15 B.H., K.M. RESTASIS 3/28/2018 | $1,581.76
Medicare
G.H., COMBIVENT
16 SoonerCare S.1L. RESPIMAT 2/10/2016 $311.87
17 G.G.H., K.M. RESTASIS 2/3/2016 $1,301.17
Medicare
M.H., COMBIVENT
18 Medicare D.H. RESPIMAT 8/25/2015 $304.36

 

 

 

 

 
Case 5:19-cr-00065-SLP Document1 Filed 03/05/19

Page 10 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient / Purported Claim Program
Count Program Prescriber Drug Date Loss

19 S.H., K.M. RESTASIS 4/2/2018 $1,536.86

Medicare
K.J.,

20 Medicare K.M. RESTASIS 12/21/2015 | $1,204.34

21 RJ. C.C. METFORMIN HCL ER | 5/4/2016 $4,304.53
Medicare

22 NK, J.J. SIMPONI 11/24/2017 | $4,224.43
Medicare

23 P.K., P.B. METFORMIN HCL ER | 2/12/2017 | $16,081.11
Medicare

24 V.L., SP. URSODIOL 4/8/2017 | $2,126.72

SoonerCare

25 R.L., K.M. RESTASIS 8/3/2018 $1,541.46
Medicare

26 CL. SL ADVAIR DISKUS | 3/10/2016 | $1,342.05
Medicare

V.M., COMBIVENT

27 Medicare S.L RESPIMAT 7/10/2017 | $1,054.70

28 IM., S.L ADVAIR DISKUS 6/1/2018 $1,586.39
Medicare

29 TLM., SL ADVAIR DISKUS | 8/27/2018 | $1,571.80
Medicare

30 RN., S.I. ADVAJIR DISKUS 7/27/2016 | $1,345.65
Medicare

31 W.R., W.C. ADVAIR DISKUS 3/7/2018 $1,568.10
Medicare

32 CR, Gs. | RISPERDAL CONSTA | 9/1/2018 | $1,834.32
Medicare

33 RR, K.M. RESTASIS 10/18/2017 | $1,452.24
Medicare

34 P.S., K.M. RESTASIS 7/3/2017 $1,424.33
Medicare

D.AS., LEVEMIR

35 Medicare D.H. FLEXTOUCH 6/30/2016 | $1,233.76

36 DS., D.H. LATUDA 4/24/2017 | $1,095.64
Medicare

 

 

 

 

 

 

10

 
Case 5:19-cr-O0065-SLP Document 1 Filed 03/05/19 Page 11 of 13

 

 

 

 

 

 

 

 

 

 

 

Patient / Purported Claim Program
Count Program Prescriber Drug Date Loss
37 J8., J.Z. METFORMIN HCL ER | 7/7/2016 | $18,005.85
Medicare
38 Mole. B.W. RESTASIS 9/30/2017 | $1,469.84
edicare
39 H.W., M.G. MEPHYTON 8/27/2018 | $5,585.47
SoonerCare
40 |. B.W., DH. EPIPEN JR2-PAK | 5/2/2018 | $594.85
oonerCare

 

All in violation of Title 18, United States Code, Section 1347.

Forfeiture

The allegations contained in this Indictment are hereby re-alleged and incorporated

for the purpose of alleging forfeiture.

Upon conviction of any of the offenses alleged in Counts 1 through 40 of this

Indictment, Defendant JEFFREY SCOTT TERRY shall forfeit to the United States any

property real or personal, constituting, or derived from any proceeds obtained, directly or

indirectly from gross proceeds traceable to the commission of the offense, including but

not limited to:

1. a money judgment representing the proceeds obtained as a result of the

offense;

2. the real property located at 321 S. Robinson Avenue, Mangum, Greer

County, Oklahoma 73554-461;

11

 
Case 5:19-cr-O0065-SLP Document 1 Filed 03/05/19 Page 12 of 13

3. the real property described as NE/4 of 10-5N-22W Greer County, OK 154.9 acres
MOL, located at E CR 1440 (154.9 ACRES) 10-5-22 NE4 LESS BEG SELNE4;
THENCE N89-11-40W ALONG THE S. LINE A DIST OF 50.00’ TO A PT ON
THE W. PRESENT LINE US HWY 283 ROW; THENCE NO1-08-23E A DIST
OF 330.15‘; THENCE N15-33-34W A DIST OF 104.40’; THENCE NO1-08-23E
A DIST OF 625.00’; THENCE N07-23-27W A DIST OF 101.12' THENCE NO1-
08-23E A DIST OF 1479.59’ TO A PT ON THEN. LINE; THENCE $89-09-31E
A DIST OF 95.00’ TO A PT ON THE E. LINE OF NE4; THENCE S01-08-23W
ALONG E. LINE A DIST OF 2634.95' TO POB. CONT 5.1 ACRES +/-; and

4, 2016 Dodge Challenger R/T, registered owner: Jeffrey Terry, VIN:
2C3CDZBT0GH301200.

Pursuant to Title 21, United States Code, Section 853(p), as adopted by Title 28,
United States Code, Section 2461(c), Defendant shall forfeit substitute property, up to the
value of the property described above if, by any act or omission of Defendant, the property
described above, or any portion thereof, cannot be located upon the exercise of due
diligence; has been transferred or sold to, or deposited with, a third person; has been placed
beyond the jurisdiction of the Court; has been substantially diminished in value; or has

been commingled with other property that cannot be subdivided without difficulty.

12
Case 5:19-cr-O0065-SLP Document1 Filed 03/05/19 Page 13 of 13

All in accordance with Title 18, United States Code, Section 982(a)(7), Title 21,

United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c).

A TRUE BILL:

¥ Bid em

FOREPERSON OF THE GRAND JURY

ROBERT J. TROESTER
First Assistant United States Attorney

het

Special Assistant U.S. Attorney

Aimer Myful Gra _

AMANDA MAXFIELD GREEN
Assistant U.S. Attorney

13
